DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “system 100” (See Specification; Page 3, para 0014).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Objections
Claims 3, 12 – 22, 24 and 25 are objected to because of the following informalities:  
Regarding claim 2, the limitation “the transport layer” lacks proper antecedent basis.  
Regarding claims 12 and 15, the limitations “the compute engine” lacks proper antecedent basis.
Claims 13 – 22 are dependent claims and thus also objected.
Regarding claim 14, the limitations “the transport layer” and “the compute engine” lack proper antecedent basis.
Regarding claim 24, the preamble of the claim does not commensurate with the base claim 23. It is suggested to amend to -- the compute device of claim 23 --
Regarding claim 25, the preamble of the claim does not commensurate with the base claim 24.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 Claim 12 recites “machine-readable storage media”. Claim language does not comply with the requirement of MPEP 2106.01.1. A review of the specification fails to disclose a definition or description of the machine-readable media excluding signals. Therefore, the Examiner is obligated to give the phrase its broadest reasonable interpretation. A machine readable storage media is any media which may be read by a computer. Thus, it may encompass a variety of media ranging from a piece of paper to a carrier signal.
Claims 13 – 22 are dependent claims and thus are rejected.

Allowable Subject Matter
Claims 1 – 11 and 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose a host fabric interface (HFI) to: receive an operation execution command message associated with a triggered operation that has been fired; process the received operation execution command message to (i) extract argument information from a payload of the received operation execution command and (ii) store the argument information in a data buffer of the compute engine; increment a value of an event counter associated with the fired triggered operation; perform a triggered compare-and-generate event (TCAGE) operation as a function of the extracted argument information; determine, in response to having performed TCAGE operation, whether to generate a triggering event; generate, in response to a determination that the triggering event is to be generated, the triggering event as a function of the performed TCAGE operation; insert the generated triggered event into a triggered operation queue; and update the value of the event counter.

Regarding claim 23, the prior art of record, FLAJSLIK (US 2016/0381120 A1) failed to disclose means for receiving an operation execution command message associated with a triggered operation that has been fired; means for processing the received operation execution command message to (i) extract argument information from a payload of the received operation execution command and (ii) store the argument information in a data buffer of the compute engine; means for incrementing a value of an event counter associated with the fired triggered operation; means for performing a triggered compare-and-generate event (TCAGE) operation as a function of the extracted argument information; means for determining, in response to having performed TCAGE operation, whether to generate a triggering event;  - 28 -Docket No. AA4344/45631-274092 means for generating, in response to a determination that the triggering event is to be generated, the triggering event as a function of the performed TCAGE operation; means for inserting the generated triggered event into a triggered operation queue; and means for updating the value of the event counter.
Instead, FLAJSLIK discloses a device to operate in a system for event dissemination, comprising: a communication module to interact with a plurality of other devices; a processing module to process at least events; a local event queue; and an event dissemination module to: receive an event into the device; place the event into the local event queue; and disseminate the event from the local event queue to at least one other device in the plurality of other devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FLAJSLIK (US 2016/0381120 A1) discloses system for event dissemination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED A RONI/Primary Examiner, Art Unit 2194